Title: Elizabeth Patterson Bonaparte to Thomas Jefferson, 25 March 1815
From: Bonaparte, Elizabeth Patterson
To: Jefferson, Thomas


          Sir Baltimore march 25. 1815
          I allow myself a great liberty in thus addressing you on a subject entirely personal. My health obliges me to go to Europe & I shall embark with mr & mrs Eustis for Holland on my way to France. If you, Sir, will have the goodness to give me letters of recommendation; my admittance into the first Circles of Paris will be secured, as the respect & admiration with which you are considered in Europe must attract attention to the Person, who has the honour of being introduced under your Auspices. Should I be happy enough to succeed in obtaining Letters from you, Sir, I will thank you to have the goodness to mention me as mrs Patterson; since I am informed by letters from Paris that my retaining there the name of Bonaparte, could be only prejudicial. A Letters for me, enclosed to mr Eustis minister to Holland, at Boston, would reach me there; or in the event of our having sailed, would be sent after us. 
          I have the honour to remain, Sir, with the highest respect your obt hble &c. &c.E Bonaparte.
        